DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to the Appeal Brief filed on 4/13/22.  Claim 10 has been cancelled.  Claims 1-9, 11-20 are pending.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Alexa Hunter on 5/26/22.
The application has been amended as follows:
	
In claim 1, please delete the claim and replace with:
A method of protecting a substrate of wood or other cellulosic material which comprises applying to the substrate or treating the substrate with an effective amount of a formulation comprising:
an isothiazolone in an amount from 10 ppm but less than 500 ppm, the isothiazolone selected from the group consisting of methylisothiazol-3-one, 5-chloro-2-methyl-4-isothiazolin-3-one, octylisothiazol-3-one, 1,2-benzisothiazol-3(2H)-one, N-methyl-1,2-benzisothiazol-3-one, N-(n-butyl)-1,2-benzisothiazol-3-one, 4,5-dichloro-2-n-octyl-4-isothiazolin-3-one, and combinations thereof; 
an organic fungicidal timber decay preservative, wherein the organic fungicidal timber decay preservative selected from the group consisting of a quaternary ammonium compound, an azole, a fungicidal heterocyclic compound, or mixtures thereof in an amount from 100 ppm to 300 ppm, wherein the organic fungicidal timber decay preservative is free of thiabendazole; and 
an unsaturated carboxylic or sulphonic acid, a salt, ester or anhydride thereof in an amount from 1000 to 10000 ppm, the unsaturated carboxylic or sulphonic acid being selected from the group consisting of 
(i)   abietic acid, pimaric acid, benzoic acid, salicylic acid, a dodecyl benzene sulfonic acid, a dehydroacetic acid, or a salt, ester or anhydride thereof,
(ii)  a linear unsaturated carboxylic acid having from 4 carbons to 22 carbons, a salt, ester or anhydride thereof, and
(iii)  an aromatic acid is of formula (I):


    PNG
    media_image1.png
    136
    120
    media_image1.png
    Greyscale
		(I)
wherein Y denotes CO2M or SO3M; 
each R independently denotes C1-C12 alkyl, OH, OMe, OEt, NH2, NMe2, CO2M or halogen, 
wherein two R groups may optionally form naphthyl; 
M denotes H, K or Na; and 
m denotes 0 to 2, 
or a salt, ester or anhydride of formula (I); and 
wherein the formulation inhibits surface staining for at least 24 weeks; and 
wherein the formulation is free of haloalkynyl compounds and biocidal metal ions.
	In claim 20, please delete the claim and replace with:
A method of protecting a substrate of wood or other cellulosic material which comprises applying to the substrate or treating the substrate with an effective amount of a formulation in the form of an emulsion, comprising:
an isothiazolone in an amount from 10 ppm but less than 500 ppm, the isothiazolone selected from the group consisting of methylisothiazol-3-one, 5-chloro-2-methyl-4-isothiazolin-3-one, octylisothiazol-3-one, 1,2-benzisothiazol-3(2H)-one, N-methyl-1,2-benzisothiazol-3-one, N-(n-butyl)-1,2-benzisothiazol-3-one, 4,5-dichloro-2-n-octyl-4-isothiazolin-3-one, and combinations thereof; 
an organic fungicidal timber decay preservative, wherein the organic fungicidal timber decay preservative is free of thiabendazole, wherein the organic fungicidal timber decay preservative selected from the group consisting of a quaternary ammonium compound, an azole, a fungicidal heterocyclic compound, or mixtures thereof in an amount from 100 ppm to 300 ppm, wherein the organic fungicidal timber decay preservative is free of thiabendazole; and 
an unsaturated carboxylic or sulphonic acid, a salt, ester or anhydride thereof, the unsaturated carboxylic or sulphonic acid being selected from the group consisting of 
(i)  an unsaturated cyclic carboxylic or sulphonic acid being a resin acid, a salt, ester or anhydride thereof,
(ii)  a linear unsaturated carboxylic acid having from 4 carbons to 22 carbons, a salt, ester or anhydride thereof, and
(iii)  an aromatic acid is of formula (I):


    PNG
    media_image1.png
    136
    120
    media_image1.png
    Greyscale
		(I)
wherein Y denotes CO2M or SO3M; 
each R independently denotes C1-C12 alkyl, OH, OMe, OEt, NH2, NMe2, CO2M or halogen, 
wherein two R groups may optionally form naphthyl; 
M denotes H, K or Na; and 
m denotes 0 to 5, or a salt, ester or anhydride of formula (I); and 
wherein the formulation is free of haloalkynyl compounds and biocidal metal ions.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is Cui et al. (WO 2006/031743, of record).  Cui et al. teaches a wood preservative composition comprising isothiazolone and an organic fungicidal timber decay preservative.  The active agents are in amounts from 0.1-30%, which equates to 1000-300,000 ppm.  In particular, Cui et al. exemplifies tebuconazole (organic fungicidal timber decay preservative) from 0.05-1%, which equates to 500-10,000 ppm.  One of ordinary skill in the art would not be motivated to decrease the isothiazolone two-fold from 1000 ppm to the claimed range of 10-500 ppm.  Similarly, there is no motivation to decrease the amounts of tebuconazole from 500 ppm to the claimed amounts of 100-300 ppm. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627